Citation Nr: 9925783	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical services incurred at Memorial Medical Center 
in January 1997.

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for an eye disorder and psychophysiologcial 
headaches will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1953.

By letter dated in February 1998, the Department of Veterans 
Affairs (VA) Medical Center in Houston, Texas, (agency of 
original jurisdiction or AOJ) notified the veteran that he 
was not entitled to reimbursement for unauthorized private 
medical treatment he received in January 1997 at Memorial 
Medical Center.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Service connection is not in effect for any disability.

2.  The veteran was treated at Memorial Medical Center on 
January 5, 1997 for complaints of a headache following a head 
injury in December 1996.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In a letter dated December 22, 1996, the veteran stated that 
he suffered a serious injury to his head on December 19, 1996 
as he was attempting to get in a VA van.

VA outpatient treatment records show that the veteran was 
seen on December 31, 1996 and complained of a severe 
headache.  He related that he struck his head on the roof of 
a VA van on December 19, 1996.  It was noted that this was 
the first time he had sought treatment for this complaint.  

The veteran was seen in Memorial Medical Center on January 5, 
1997.  He reported that he had hit his head on a van on 
December 19, 1996, and had pain.

The veteran went to a VA outpatient clinic on January 6, 1997 
and noted that he had been treated the previous day for a 
severe headache.  He noted that he had been given Darvocet 
for pain and had experienced some relief.  

In a statement dated in January 1997, the driver of the van 
indicated that he had not seen anyone bump his head hard 
enough to call it an injury.  

An undated report of accident by a "safety person" notes 
that he had been first told of the veteran's accident on 
December 31, 1996.  At that time, the veteran seemed to be 
well, and said he was fine.  The writer of the report spoke 
to the van driver and he could not recall the incident. He 
also contacted all but three of the other riders in the van 
and two recalled that the veteran had hit his head, but that 
it was nothing serious.  It was concluded that the veteran 
sustained a slight blow to the head and had not sought 
medical attention at the time of the injury, despite the fact 
that he was injured while traveling to a hospital where 
treatment was available.  

In May 1997, the Associate Chief of Staff for Ambulatory Care 
noted that the veteran was not treated for a service-
connected disability, and that an emergency did not exist.  
He noted that a VA medical center was not feasibly available.  

In a memorandum dated in October 1997, a VA physician 
reviewed the veteran's medical records, including information 
before and after the alleged trauma to the head in December 
1996.  Based on the record and documents presented to him, 
the VA physician concluded that no injury resulted from the 
veteran's hitting his head on the VA van.  The veteran could 
have sought treatment at the VA, but chose instead to seek 
treatment at a private hospital seventeen days after the 
alleged injury.  The treatment rendered at that private 
facility was not at the request of the VA medical staff.

The veteran has not been granted service connection for any 
disability.

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; or 
(4) for any illness, injury, or dental condition in the case 
of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of such care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training; (b) that a medical 
emergency existed and delay would have been hazardous to life 
or health; and (c) that no VA or other Federal facilities 
were feasibly available and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998) [formerly 38 C.F.R. § 17.80].  Failure to satisfy any 
one of the three criteria listed above precludes the VA from 
paying unauthorized medical expenses incurred at a private 
hospital.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

The veteran is seeking reimbursement for medical expenses he 
incurred in January 1997 for treatment for complaints 
following a head injury.  As noted above, service connection 
has not been established for any disability.  Accordingly, 
the veteran does not meet the first part of the three-part 
test set forth in the regulation cited above.  While there is 
no need to address any of the other aspects of the test, the 
Board points out that a VA physician, following a review of 
the record, concluded that a medical emergency did not exist.  

In order to obtain reimbursement for the cost of the 
treatment the veteran received in January 1997 at Memorial 
Medical Center, all three criteria set forth above must be 
met.  Since the veteran did not meet part (a), the claim must 
be denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  


ORDER

The claim for payment of unauthorized medical expenses 
incurred at Memorial Medical Center in January 1997 is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

